Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in responsive to RCE filed on 1/26/21.

Response to Amendment
Claims 1-3 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Patent 9,566,986 B1), hereinafter “Gordon”, in view of Chintakindi (US 2018/0106633 A1).

As to claim 1, Gordon discloses an on-vehicle communication device (Gordon, col. 6, lines 23-57, figs. 1, 3) comprising: 
a memory that is configured to store computer executable instructions (Gordon, col. 6, lines 23-57, figs. 1, 3); and 
a processor that is configured to execute the computer executable instructions to perform operations (Gordon, col. 6, lines 23-57, figs. 1, 3), comprising: 
acquiring either or both of vehicle speed information on a vehicle capable of performing self-driving and current location information on the vehicle (self-driving vehicle (SDV) on board computer 301 that controls the operations of the SDV 202, navigation and control sensor 309 (i.e. a vehicle information acquiring unit) acquires the location of the SDV 202 and measure the speed and direction of the SDV 202) (Gordon, col. 6, lines 23-60, figs. 1, 3);
(self-driving vehicle (SDV) on board computer 301 that controls the operations of the SDV 202, driving mode module 307 (i.e. a self-driving level acquiring unit) that directs the on board computer 301 to operate the SDV 202 in autonomous (i.e. self-driving level which is in autonomous mode) or manual mode), a query is made as to which competence level is higher: the control processor competence level (CPCL) or the human driver competence level (HDCL).  If the on-board SDV control processor is deemed to be better than the human driver in controlling the SDV while the SDV experiences the current operational anomaly (i.e., the on-board SDV control processor has a relatively higher competence level than that of the human driver), then control of the SDV is assigned to the on-board SDV (block 514).  That is, the SDV is placed in autonomous mode) (Gordon, col. 6, lines 23-57; col. 11 lines 40-60, figs. 1, 3);
However, Gordon doesn’t explicitly disclose determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information.
In an analogous art, Chintakindi discloses determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information (a business organization, such as an insurance company (accessing the road frustration index value (confidentiality level information), may utilize the information gathered on road frustration index values experienced on a route, a subjective risk map, an objective risk map and the like to determine where the different maps are aligned or are different.  In some cases, the insurance company (accessing the road frustration index value (confidentiality level information) may analyze the information to determine which drivers may experience a lower level of frustration or a higher level of frustration as compared to the total population of drivers; where the A frustration risk analysis system may receive information via a network from one or more drivers (or vehicles) and analyze the road frustration index information (e.g., speed, time of day, road classification information, etc.) to determine a road frustration index value (confidentiality level information is calculated based on the drivers frustration level i.e. self driving information, the vehicle speed and also the location) associated with each driver based on a mathematical algorithm.  In some cases, the road frustration index information may be used as inputs to the mathematical algorithm and/or used to modify the algorithm itself so that the mathematical algorithm may be customized for each driver.  By using such a customizable algorithm, the road frustration index value may be personalized for individual drivers such as by using personalized weighting factors for different road segments, geographical areas, road times, and the like.  This road frustration index value may be representative of types and levels of experiences that the driver may encounter upon a route before experiencing a level of frustration) (Chintakindi, ¶ [0019-0021, 0028-0029, 0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Chintakindi’s Gordon’s teaching of determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information. This combination allows protecting the data transmission by using secure network protocols and encryption and protecting integrity of the data stored when on the computing device using the security and integration layer to authenticate users and restrict access to unknown or unauthorized users.



Claim 2 list all the same elements of claim 1 but in a communication control method (Gordon, Abstract, col. 2, lines 10-35; fig. 1, 3), the system to carry out the steps of rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 2.

Claim 3 list all the same elements of claim 1 but in a non-transitory storage medium that stores a computer program for causing a computer to execute (Gordon, col. 2, lines 10-35; fig. 1, 3) rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 3.

Response to Arguments

(A) Applicant argues "....  Gordon et al. generally relates to controlling driving modes of self-driving vehicles. Further, Chintakindi generally relates to road frustration index risk (from remarks pages 4-7).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Gordon disclose acquiring either or both of vehicle speed information on a vehicle capable of performing self-driving and current location information on the vehicle (self-driving vehicle (SDV) on board computer 301 that controls the operations of the SDV 202, navigation and control sensor 309 (i.e. a vehicle information acquiring unit) acquires the location of the SDV 202 and measure the speed and direction of the SDV 202) (Gordon, col. 6, lines 23-60, figs. 1, 3);
acquiring, from an electronic control unit of the vehicle, self-driving level information indicating whether the vehicle is controlled for the self-driving by at least one system of the vehicle (self-driving vehicle (SDV) on board computer 301 that controls the operations of the SDV 202, driving mode module 307 (i.e. a self-driving level acquiring unit) that directs the on board computer 301 to operate the SDV 202 in autonomous (i.e. self-driving level which is in autonomous mode) or manual mode), a query is made as to which competence level is higher: the control processor competence level (CPCL) or the human driver competence level (HDCL).  If the on-board SDV control processor is deemed to be better than the human driver in controlling the SDV while the SDV experiences the current operational anomaly (i.e., the on-board SDV control processor has a relatively higher competence level than that of the human driver), then control of the SDV is assigned to the on-board SDV (block 514).  That is, the SDV is placed in autonomous mode) (Gordon, col. 6, lines 23-57; col. 11 lines 40-60, figs. 1, 3);
However, Gordon doesn’t explicitly disclose determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information.
In an analogous art, Chintakindi discloses determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information (a business organization, such as an insurance company (accessing the road frustration index value (confidentiality level information), may utilize the information gathered on road frustration index values experienced on a route, a subjective risk map, an objective risk map and the like to determine where the different maps are aligned or are different.  In some cases, the insurance company (accessing the road frustration index value (confidentiality level information) may analyze the information to determine which drivers may experience a lower level of frustration or a higher level of frustration as compared to the total population of drivers; where the A frustration risk analysis system may receive information via a network from one or more drivers (or vehicles) and analyze the road frustration index information (e.g., speed, time of day, road classification information, etc.) to determine a road frustration index value (confidentiality level information is calculated based on the drivers frustration level i.e. self driving information, the vehicle speed and also the location) associated with each driver based on a mathematical algorithm.  In some cases, the road frustration index information may be used as inputs to the mathematical algorithm and/or used to modify the algorithm itself so that the mathematical algorithm may be customized for each driver.  By using such a customizable algorithm, the road frustration index value may be personalized for individual drivers such as by using personalized weighting factors for different road segments, geographical areas, road times, and the like.  This road frustration index value may be representative of types and levels of experiences that the driver may encounter upon a route before experiencing a level of frustration) (Chintakindi, ¶ [0019-0021, 0028-0029, 0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Chintakindi’s teachings into Gordon’s teaching of determining an accessible confidentiality level for a high-confidential information on which a confidentiality level is set based on the self-driving level information and either or both of the vehicle speed information and the current location information. This combination allows protecting the data transmission by using secure network protocols and encryption and protecting integrity of the data 

Applicant arguing (1) reciting the claim language and asserting it is not taught by the cited references; (2) reproducing portions of the references cited by the Examiner; (3) attacking the references separately, considered in isolation; and (4) making conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner. The reviewing court guides that such mere conclusory statements which are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir.1984); and Ex parte Belinne, 2009 WF 2477843, at *3-4 (BPAI Aug. 10, 2009) (informative)
Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Boesch et al. (US 2020/0017042 A1) – Discloses a vehicle power management system includes a primary power bus for powering a first non-critical load, a secondary power bus for powering a second non-critical load, and a first relay electrically connected between the primary power bus and the first non-critical load.  The vehicle power management system further includes a second relay electrically connected between the secondary power bus and the second non-critical load.  The first inductor is electrically connected to the secondary power bus and the second inductor is electrically connected to the primary power bus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HITESH PATEL/
Primary Examiner, Art Unit 2419

3/11/21